Case 2:17-cv-03679-SVW-AGR Document 217-2 Filed 01/31/19 Page 1 of 5 Page ID
                                 #:4597




                               Exhibit B
    Case 2:17-cv-03679-SVW-AGR Document 217-2 Filed 01/31/19 Page 2 of 5 Page ID
                                     #:4598

LOSS ANALYSIS
Class Period: 3/2/2017 to 8/10/2017

Snap Inc.
       Ticker                           CUSIP                   SEDOL                  ISIN            Lookback Price
        SNAP                          83304A106                 BD8DJ71            US83304A1060             $14.6435 1

New Mexico State Investment Council
LIFO
Transaction Type         Trade Date                                      Shares      Price Per Share   Cost/Proceeds
Open                      03/02/17                                            0

Purchase                               03/02/17                           26,800           $17.0000      ($455,600.00)
Purchase                               03/02/17                           31,300           $17.0000      ($532,100.00)
Purchase                               03/02/17                               12           $17.0000          ($204.00)
Purchase                               03/02/17                           21,700           $23.9900      ($520,583.00)
Purchase                               03/02/17                            1,503           $24.1100       ($36,237.33)
Purchase                               03/02/17                           17,336           $24.2300      ($420,051.28)
Purchase                               03/02/17                            1,252           $25.0500       ($31,362.60)
Purchase                               03/07/17                           12,600           $20.9300      ($263,718.00)
Purchase                               03/07/17                           36,800           $21.1500      ($778,320.00)
Purchase                               03/07/17                            9,161           $21.1600      ($193,846.76)
Purchase                               03/07/17                              796           $21.4800       ($17,098.08)
Purchase                               03/07/17                            8,784           $21.5100      ($188,943.84)
Purchase                               03/07/17                            2,635           $21.8100       ($57,469.35)
Purchase                               03/07/17                            4,518           $22.0000       ($99,396.00)
Purchase                               03/13/17                            2,000           $21.0000       ($42,000.00)
Purchase                               03/14/17                            3,600           $20.8200       ($74,952.00)
Purchase                               04/06/17                           10,000           $20.2500      ($202,500.00)
Purchase                               04/13/17                              774           $19.9900       ($15,472.26)
Purchase                               04/17/17                              647           $19.8800       ($12,862.36)
Purchase                               04/18/17                              243           $19.7900        ($4,808.97)
Purchase                               05/09/17                            3,069           $23.0900       ($70,863.21)
Purchase                               05/09/17                            4,395           $23.2100      ($102,007.95)
Purchase                               05/10/17                            5,907           $23.0100      ($135,920.07)
Purchase                               05/10/17                            1,329           $23.0400       ($30,620.16)
Purchase                               05/12/17                            1,700           $18.3000       ($31,110.00)
Purchase                               05/12/17                              253           $18.4000        ($4,655.20)
Purchase                               05/12/17                            1,863           $18.8600       ($35,136.18)
Purchase                               05/12/17                            6,524           $19.2200      ($125,391.28)
Purchase                               05/15/17                            5,050           $20.1700      ($101,858.50)
Purchase                               05/15/17                            3,610           $20.5300       ($74,113.30)
Purchase                               05/15/17                            3,392           $20.6000       ($69,875.20)
Purchase                               05/16/17                            1,940           $20.4600       ($39,692.40)
Purchase                               05/16/17                            2,549           $20.5200       ($52,305.48)
Purchase                               05/16/17                              534           $20.5700       ($10,984.38)


1
    Value of shares held is the mean trading price from 8/11/2017 to 11/8/2017.


                                                                  Page 1 of 4
  Case 2:17-cv-03679-SVW-AGR Document 217-2 Filed 01/31/19 Page 3 of 5 Page ID
                                   #:4599

Transaction Type          Trade Date          Shares    Price Per Share   Cost/Proceeds
Purchase                   05/17/17            2,358           $19.9200       ($46,971.36)
Purchase                   05/17/17            5,327           $20.0800      ($106,966.16)
Class Period purchases:                      242,261                      ($4,985,996.66)


Sale                       04/05/17               -12         $21.1200           $253.44
Sale                       06/13/17            -5,000         $18.2100        $91,050.00
Sale                       06/15/17              -877         $17.3200        $15,189.64
Sale                       06/15/17            -1,100         $17.1900        $18,909.00
Sale                       06/15/17            -1,416         $17.4800        $24,751.68
Sale                       06/15/17            -1,600         $17.2800        $27,648.00
Sale                       06/15/17            -3,363         $17.0400        $57,305.52
Sale                       06/15/17            -7,828         $17.1800       $134,485.04
Sale                       06/15/17           -11,672         $17.3500       $202,509.20
Sale                       06/15/17           -18,884         $17.2500       $325,749.00
Sale                       06/16/17            -1,254         $17.5400        $21,995.16
Sale                       06/16/17           -11,492         $17.4100       $200,075.72
Sale                       06/19/17              -791         $17.7600        $14,048.16
Sale                       06/19/17            -2,023         $17.1000        $34,593.30
Sale                       06/30/17           -58,300         $17.7700     $1,035,991.00
Sale                       07/11/17              -218         $15.9200         $3,470.56
Sale                       07/11/17              -598         $15.9200         $9,520.16
Sale                       07/11/17              -735         $15.9200        $11,701.20
Sale                       07/11/17            -1,423         $15.6400        $22,255.72
Sale                       07/11/17            -3,905         $15.6400        $61,074.20
Sale                       07/11/17            -4,794         $15.6400        $74,978.16
Sale                       07/12/17              -109         $15.3400         $1,672.06
Sale                       07/12/17              -233         $15.3400         $3,574.22
Sale                       07/12/17              -297         $15.3400         $4,555.98
Sale                       07/12/17              -364         $15.3400         $5,583.76
Sale                       07/12/17              -640         $15.3400         $9,817.60
Sale                       07/12/17              -695         $15.3200        $10,647.40
Sale                       07/12/17              -786         $15.3400        $12,057.24
Sale                       07/12/17            -1,908         $15.3200        $29,230.56
Sale                       07/12/17            -2,343         $15.3200        $35,894.76
Sale                       07/13/17               -57         $15.8900           $905.73
Sale                       07/13/17              -157         $15.8900         $2,494.73
Sale                       07/13/17              -192         $15.8900         $3,050.88
Sale                       07/13/17              -977         $15.7900        $15,426.83
Sale                       07/13/17            -2,680         $15.7900        $42,317.20
Sale                       07/13/17            -3,291         $15.7900        $51,964.89
Sale                       07/14/17               -54         $15.3000           $826.20
Sale                       07/14/17              -148         $15.3000         $2,264.40
Sale                       07/14/17              -183         $15.3100         $2,801.73
Sale                       07/14/17              -281         $15.4800         $4,349.88
Sale                       07/14/17              -580         $15.3100         $8,879.80
Sale                       07/14/17              -771         $15.4800        $11,935.08
Sale                       07/14/17              -946         $15.4800        $14,644.08
Sale                       07/14/17            -1,593         $15.3100        $24,388.83

                                       Page 2 of 4
  Case 2:17-cv-03679-SVW-AGR Document 217-2 Filed 01/31/19 Page 4 of 5 Page ID
                                   #:4600

Transaction Type    Trade Date             Shares    Price Per Share   Cost/Proceeds
Sale                 07/14/17               -1,955          $15.3100       $29,931.05
Sale                 07/17/17                  -91          $15.3300        $1,395.03
Sale                 07/17/17                 -248          $15.3300        $3,801.84
Sale                 07/17/17                 -305          $15.3300        $4,675.65
Sale                 07/17/17                 -622          $15.2600        $9,491.72
Sale                 07/17/17               -1,707          $15.2600       $26,048.82
Sale                 07/17/17               -2,095          $15.2600       $31,969.70
Sale                 07/18/17                  -22          $14.9400          $328.68
Sale                 07/18/17                  -47          $15.1500          $712.05
Sale                 07/18/17                  -61          $14.9400          $911.34
Sale                 07/18/17                  -75          $14.9400        $1,120.50
Sale                 07/18/17                 -128          $15.1500        $1,939.20
Sale                 07/18/17                 -157          $15.1500        $2,378.55
Sale                 07/18/17               -1,357          $14.8600       $20,165.02
Sale                 07/18/17               -3,723          $14.8600       $55,323.78
Sale                 07/18/17               -4,571          $14.8600       $67,925.06
Sale                 07/19/17                 -889          $15.0400       $13,370.56
Sale                 07/19/17               -2,440          $15.0400       $36,697.60
Sale                 07/19/17               -2,995          $15.0400       $45,044.80
Sale                 07/20/17                 -443          $14.8700        $6,587.41
Sale                 07/20/17               -1,205          $14.8800       $17,930.40
Sale                 07/20/17               -1,215          $14.8700       $18,067.05
Sale                 07/20/17               -1,492          $14.8700       $22,186.04
Sale                 07/20/17               -3,308          $14.8800       $49,223.04
Sale                 07/20/17               -4,062          $14.8800       $60,442.56
Sale                 07/21/17                 -491          $14.4200        $7,080.22
Sale                 07/21/17                 -811          $14.7100       $11,929.81
Sale                 07/21/17               -1,349          $14.4200       $19,452.58
Sale                 07/21/17               -1,656          $14.4200       $23,879.52
Sale                 07/21/17               -2,226          $14.7100       $32,744.46
Sale                 07/21/17               -2,732          $14.7100       $40,187.72
Sale                 07/24/17               -1,118          $14.1400       $15,808.52
Sale                 07/24/17               -3,067          $14.1400       $43,367.38
Sale                 07/24/17               -3,766          $14.1400       $53,251.24
Sale                 07/25/17               -1,165          $13.8700       $16,158.55
Sale                 07/25/17               -3,196          $13.8700       $44,328.52
Sale                 07/25/17               -3,924          $13.8700       $54,425.88
Sale                 07/26/17                  -62          $13.4400          $833.28
Sale                 07/26/17                 -170          $13.4400        $2,284.80
Sale                 07/26/17                 -209          $13.4400        $2,808.96
Sale                 07/26/17                 -722          $13.5900        $9,811.98
Sale                 07/26/17               -1,031          $13.5200       $13,939.12
Sale                 07/26/17               -1,980          $13.5900       $26,908.20
Sale                 07/26/17               -2,431          $13.5900       $33,037.29
Sale                 07/26/17               -2,830          $13.5200       $38,261.60
Sale                 07/26/17               -3,474          $13.5200       $46,968.48
Sale                 07/27/17                  -37          $13.8000          $510.60
Sale                 07/27/17                 -100          $13.8000        $1,380.00
Sale                 07/27/17                 -123          $13.8000        $1,697.40

                                    Page 3 of 4
  Case 2:17-cv-03679-SVW-AGR Document 217-2 Filed 01/31/19 Page 5 of 5 Page ID
                                   #:4601

Transaction Type           Trade Date              Shares         Price Per Share   Cost/Proceeds
Sale                        07/27/17                -1,204               $13.7400        $16,542.96
Sale                        07/27/17                -3,303               $13.7400        $45,383.22
Sale                        07/27/17                -4,056               $13.7400        $55,729.44
Sale                        07/28/17                   -19               $13.7700           $261.63
Sale                        07/28/17                   -52               $13.7700           $716.04
Sale                        07/28/17                   -63               $13.7700           $867.51
Sale                        07/28/17                  -437               $13.7000         $5,986.90
Sale                        07/28/17                -1,200               $13.7000        $16,440.00
Sale                        07/28/17                -1,474               $13.7000        $20,193.80
Class Period sales (matched to                   -242,261                            $3,917,682.76
Class Period purchases):

                              Shares Held                 0             $14.6435             $0.00


                                                              LIFO Gain/(Loss):     ($1,068,313.90)




                                            Page 4 of 4
